PER CURIAM:
| TWrit Granted. On remand from the United States Supreme Court, Tolliver v. Louisiana, No. 14-6673, — U.S. -, 136 S.Ct. 1354, 194 L.Ed.2d 341 (March 7, 2016) (mem.), and in light of the Supreme Court’s holding in Montgomery v. Louisiana, 577 U.S. -, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016) that Miller v. Alabama, 567 U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) announced a substantive rule of constitutional law that applies retroactively, we vacate relator’s sentence and remand this case to the 15th Judicial District Court for further proceedings consistent with the views expressed in State v. Montgomery, 13-1163 (La. 6/28/16), 194 So.3d 606, and for resentencing pursuant to La.C.Cr.P. Art. 878.1.
REMANDED.
CRICHTON, J., additionally concurs and assigns reasons.